Citation Nr: 0331790	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant served on active duty from July 1953 through June 
1955.  It is indicated on his discharge papers that he was 
discharged into the Reserve.  He has reported that he had 
periods of duty for training (DUTRA) as an Army National 
Guard/Reserve member from June 1955 through July 1958, 
although such Reserve Component service has not been 
documented.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, 
Massachusetts, Regional Office (RO).  This case, as currently 
before the Board contains several problems.  It has been 
certified on the issue of service connection for hearing 
loss.  A May 2001 rating and a subsequent statement of the 
case seem to address the issue on the basis of new and 
material evidence, yet the statement of the case also 
provides service connection language.  In the view of the 
Board, a February 2000 letter from the veteran requesting 
"reconsideration" of the February 2000 rating action was a 
notice of disagreement.  Therefore, the appeal has been 
pending from that rating action.  Thus, to put the case on 
the proper legal basis, the issue is as cited on the title 
page.

Appellant was scheduled to appear before a Board hearing in 
July 2002.  However, he failed to appear for the hearing and 
provided no explanation for his failure to report.  His 
hearing request is accordingly deemed to be withdrawn.  38 
U.S.C.A. § 20.702(d) (2002).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.   See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).   This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to assist and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law essentially eliminated the concept of a 
"well grounded claim" and superceded the previous 
interpretation that VA could not assist a veteran to develop 
a claim that was not "well grounded."  

This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  The Board is awaiting an opinion 
from the VA Office of General Counsel as to the applicability 
of the VCAA, but assumes that the VCAA is applicable in the 
instant case, pending a definitive answer regarding the 
retroactive applicability of the Act.  

The original denial of service connection by the Boston RO in 
February 2000 was based upon the "well grounded claim" 
principle then in effect.   Subsequent actions by the Boston 
RO have essentially affirmed the "well grounded claim" 
denial and have not conformed to the new duty-to-assist 
requirements articulated in the VCAA.

VA has a duty to assist a claimant in obtaining specific 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A(c)(1).   Efforts to obtain records from a Federal 
department or agency shall continue until the records are 
obtained, unless it is reasonably certain that the records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  Whenever VA is 
unable, after making reasonable efforts, to obtain all of the 
relevant records sought, VA shall notify the claimant of the 
specific records being sought, of VA's efforts to obtain the 
records, and of further action to be taken by VA.  38 
U.S.C.A. § 5103A(b)(2).  

In the instant case, RO asked the National Personnel Records 
Center (NPRC) to verify appellant's Reserve Component service 
and to provide the corresponding medical record, but NPRC 
advised RO that such information cannot be retrieved unless 
the subject's specific unit is identified.  RO accordingly 
asked appellant in August 2000 to identify his Reserve 
Component unit (presumably in the Vermont National Guard) so 
that RO could verify service and obtain supporting medical 
records.  Appellant responded that he could not remember the 
specific unit, but he provided RO a drawing of the unit's 
shoulder patch.  RO sent a letter to appellant in November 
2000 acknowledging receipt of the shoulder patch and 
informing appellant that RO would pursue the matter with the 
Vermont Adjutant General, that no further information was 
required from appellant, and that RO would contact appellant 
if any further information was required.  

The Vermont Adjutant General subsequently failed to respond 
to two requests by the RO for verification of appellant's 
membership in the Vermont National Guard.  
RO did not pursue the matter further with the Vermont 
Adjutant General, and apparently did not advise appellant of 
the Vermont Adjutant General's failure to respond.  Instead, 
RO issued a new rating decision in May 2001 that affirmed the 
previous denial, since no new and material evidence had been 
procured in support of the claim.  

It is also noted that the Armory was on the Barre-Montpelier 
Road, this is at the Junction of Routes 14 and 2 either in 
Montpelier or in Berlin, Vermont.  This information, along 
with the patch should be again provided to the Vermont 
Adjutant General in an attempt to ascertain the number of the 
appellant's unit.  Also, prior to adjudicating the claim the 
RO should have notified the appellant that the required 
information had still not been obtained.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America, 
et al., v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and any other legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.   

2.  The RO must pursue a substantive 
response from the Vermont Adjutant General 
either confirming or denying appellant's 
duty in the Vermont National Guard.  The 
patch should again be provided, as should 
the address of the Armory.  The Adjutant 
General should be requested to provide a 
negative reply if it is unable to confirm 
the veteran's duty and/or the number of his 
unit.

If the Vermont Adjutant General responds 
that there is no record of appellant having 
served in the Vermont National Guard, RO 
must advise appellant of that response so 
that appellant can attempt to verify his 
service via other means.  
If the Vermont Adjutant General responds 
that appellant served in a specific Vermont 
National Guard unit, RO should obtain 
written verification from the Vermont 
Adjutant General of the dates of each period 
of Active Duty for Training (ACDUTRA) and 
Inactive Duty for Training (INACDUTRA).  RO 
should also attempt to obtain DUTRA medical 
records, particularly the July 1958 service 
medical record that appellant contends will 
document his claim for disability.

3.  Thereafter, and whether records are 
received or not, the appellant should be 
scheduled for VA ear, nose, and throat, and 
audiometric examinations.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiners for review prior 
to the examinations.  The examiners should 
indicate whether hearing loss is present, 
and if so, enter an opinion as to etiology 
if possible.  For instance, if hearing loss 
is found, is it possible to tell if it is 
the type likely due to acoustic trauma, or 
is it more likely related to advancing age 
or other cause.  If a determination cannot 
be made without resort to speculation, that 
too should be noted.

4.  Following development of the claim as 
detailed above, the RO should review any 
additional evidence submitted and determine 
whether service connection for bilateral 
hearing loss is warranted.  

Thereafter, to the extent the benefits sought are not 
requested, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


